Citation Nr: 0917686	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for Hepatitis C.

2. Entitlement to an initial rating higher than 10 percent 
for an ulnar nerve injury resulting in paralysis of the right 
little finger.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from 
December 1976 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision in April 2008, the RO granted service 
connection for atrophy of the right forearm muscles due to a 
stab wound and atrophy of the right hand due to a stab wound 
and assigned each disability a 10 percent evaluation.  In the 
same ratings decision, the RO denied the claim for service 
connection for a sleep disorder. The Veteran was notified of 
the decision and his appellate rights by letter in April 
2008, but as he has not yet filed a notice of disagreement, 
these claims are not in appellate status.

The issue of service connection for Hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1. The Veteran is right handed.

2. The Veteran's disability manifest itself objectively as a 
residual right little finger extensor paralysis related to 
the motor nerve injury of the ulnar from the stab wound, but 
without loss of sensation and there is no deformity or 
paralysis of the Veteran's other fingers of the right hand.

3. There is no physical or radiographic evidence of right 
little finger ankylosis, osteoarthritis, or of bony 
involvement proximal to the proximal interphalangeal joint.

4. The right little finger disability is not equivalent to an 
amputation with metacarpal resection (more than one half the 
bone lost).


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for an 
ulnar nerve injury resulting in paralysis of the right little 
finger have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
2008); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5156, 5227, 
§ 4.118, 7804, 7805. (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 



The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2003, on the underlying claim of service connection. 

Where, as here, service connection has been granted and the 
initial disability rating has been assigned, the claim of 
service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  Once 
the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
rating the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating for an 
ulnar nerve injury resulting in paralysis of the right little 
finger.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As to the increased ratings claim, 
the RO has obtained service treatment records, VA records, 
records from private medical caregivers, and afforded the 
Veteran a VA examination in July 2003.  

As the Veteran has not identified any additional evidence 
pertinent to the increased rating claim and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the increased ratings claim is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).


Rating Criteria for an Ulnar Nerve Injury

The Veteran's disability is currently rated under Diagnostic 
Code 8516 which covers the residuals for injury to an ulnar 
nerve.  Under Diagnostic Code 8516, for peripheral nerve 
injury of the ulnar nerve (dominant extremity), a 10 percent 
evaluation is assigned for mild incomplete paralysis.  The 
next higher rating, 30 percent, requires moderate incomplete 
paralysis.

The Board observes that the words "mild," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  The use of descriptive terminology 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124a.  

In rating peripheral nerve injuries, such as the ulnar nerve, 
and their residuals, attention should be given to the site 
and character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.121.

Factual Background

The Veteran is service connected for an ulnar nerve injury 
resulting in paralysis of the right small finger.  During 
service, the Veteran was involved in an altercation where he 
was stabbed several times including one stab wound in the 
right forearm which resulted in permanent damage to the ulnar 
nerve.  The RO has assigned the disability a 10 percent 
evaluation.

The Veteran was afforded a VA examination in July 2003.  The 
Veteran reported that since the injury, he has problems with 
movement of the right little finger.  The Veteran expressed 
problems with his civilian occupation of welder due to the 
ulnar nerve injury.

On physical examination, it was noted the Veteran had a 3 cm. 
curving shape scar on his right forearm.  The Veteran was 
unable to extend his right little finger due to the motor 
nerve injury, which the examiner described as old.  There was 
no appreciable numbness.  There was a marked ulnar deformity 
of the MCP joint.  The diagnosis was a residual right little 
finger extensor paralysis related to the motor nerve injury 
from the stab wound.

Analysis
 
The residuals of the Veteran's disability is limited to the 
little finger and, at that, loss of motor function is limited 
to an inability to extend the finger.  The other fingers, 
including the right ring finger, appear to be fully 
functional.  The Veteran does not have loss of numbness or 
sensation.  There is a deformity at the MCP joint or the 
metacarpophalangeal joint which is where the distal end of 
the metacarpal bone of the little finger meets the proximal 
end of the largest or proximal phalange bone.  38 C.F.R. 
§ 4.71a, Plate III.

As such, more than mild incomplete paralysis of the ulnar 
nerve is not demonstrated in light of the appellant's 
complaints and the clinical findings of record.  The Board 
finds moderate incomplete paralysis would involve more joints 
or fingers, further limitation of movement, or more or 
greater deformities than the deformity found at the VA 
examination.  In short, his condition is properly 
characterized as demonstrating mild incomplete paralysis, 
rather than moderate incomplete paralysis, under Diagnostic 
Code 8516.



Furthermore, the Board is aware that the Veteran believes his 
disability is more severe, particularly in the performance of 
his job as a welder.  He describes arm pain that, at times, 
prevents him from sleep. He has atrophy, muscle spasms, 
numbness and stabbing nerve pain.   The ulnar nerve injury 
also affects the movement of his wrist.  He also has atrophy 
in his right hand that affects his employment as a welder, 
e.g., frequent rests, inability to perform certain job 
requirements.  The Veteran has described a weakened grip and 
drops things.

The Board notes, however, that the Veteran is already 
compensated for these manifestations of the ulnar nerve 
injury under Diagnostic Codes 5307 and 5309 for the atrophy 
and weakness the ulnar nerve injury caused to his hand and 
arm.  To increase the Veteran's rating under Diagnostic Code 
8515 for the pain, weakened grip, or dexterity violates the 
prohibition against pyramiding when those very same 
manifestations are covered by other ratings.  

The Board has also considered whether other applicable 
Diagnostic Codes might result in a higher rating, but has 
found none.  For instance, the Veteran has demonstrated loss 
of extension motion of the right little finger.  However, 
limitation of motion of the ring or little finger is 
considered noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.

As to other Diagnostic Codes, since there is no medical 
evidence such as x-rays that demonstrate the Veteran has 
scars, osteoarthritis, bony involvement or ankylosis, none of 
the other Diagnostic Codes apply.

In addition, the "amputation rule" is applicable to this 
case.  The combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at that 
elective level, were amputation to be performed. See 38 
C.F.R. § 4.68 (2008). In this regard, amputation of the fifth 
finger without metacarpal resection at the proximal 
interphalangeal joint, or proximal thereto, warrants a 10 
percent evaluation. 38 C.F.R. § 4.71a, DC 5156.  A 20 percent 
rating is available for amputation with metacarpal resection 
(more than one half the bone lost).   

His disability, as described by the VA examiner, does not 
involve a metacarpal resection and the deformity is located 
exactly at the joint of the little finger where the proximal 
interphalangeal joint and the metacarpal joint meet.  There 
is no indication, either in his medical records or in his 
statements that other fingers of the hand are affected.  
Therefore, if amputation of the little finger at the level of 
his disability were to occur, under Diagnostic Code 5156, it 
warrants, at maximum, a 10 percent evaluation. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5156 (2008).  As the Veteran already 
receives a 10 percent rating, the Board is barred from 
assigning a higher or second compensable rating.  38 C.F.R. § 
4.68.

As the assigned evaluation reflects the actual degree of 
impairment shown since the date of the grant of service 
connection for the Veteran's ulnar nerve injury resulting in 
paralysis of the right small finger, there is no basis for 
staged ratings for this claim. 

As the preponderance of the evidence is against an increased 
rating for an ulnar nerve injury resulting in paralysis of 
the right little finger, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 
4.7.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.



If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the rating criteria for the disability reasonably 
describes the Veteran's disability level and symptomatology, 
and provided for a greater evaluation for more severe 
symptoms. For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent for an ulnar nerve injury 
resulting in paralysis of the right little finger is denied.

REMAND

The Veteran seeks service connection for hepatitis C.  The 
Veteran believes he may have contracted hepatitis C shortly 
after he was stabbed and then hospitalized at the Army 
hospital at Fort Gordon.  He states he is unsure whether he 
received a blood transfusion during surgical treatment for 
the knife stab wounds.  He has requested VA obtain the 
records several times.  In addition, the VA examiner stated 
she could not offer any medical opinions as to the etiology 
of the Veteran's hepatitis C and the Veteran's hospital 
records were crucial to learn if the Veteran received blood 
transfusions, a primary source for the transmission of 
hepatitis C.  

The RO did obtain the Veteran's service treatment records, 
but the records do not contain treatment or medical records 
from the Army Hospital.  His service personal records only 
contain a form from the hospital that allowed him to return 
to duty.

The RO made an attempt to obtain the records in July 2008 but 
was unsuccessful.  No further efforts were documented.

Although the initial requests for relevant hospital records 
yielded no results, the RO has a duty to make unlimited 
requests to obtain records in the possession of a federal 
agency until the records are obtained, or unless it is 
determined that the records do not exist or that further 
attempts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2003).  The Board must remand this case to the 
RO for compliance with 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006).  

2. The RO should make continuing efforts to 
obtain the in-patient hospital and surgical 
treatment records for his stabbing wounds on 
or about May 28, 1977, at the Army Hospital 
at Fort Gordon, Georgia, until the records 
are obtained or unless it is determined that 
the records do not exist or that further 
attempts to obtain them would be futile.  

3. Upon the receipt of any additional 
evidence, the Veteran should be afforded 
appropriate examination in order to 
determine the nature and etiology of his 
hepatitis C.  The claims file should be 
made available for review by the 
examiner. 

The examiner is asked to express opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
hepatitis C is causally related to 
event(s) in service.

The term "at least as likely as not" does 
not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

4. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnished the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


